 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuo-Fast CorporationandFredAxcenty,Petitioner,and Production,Merchandising and DistributionEmployeesUnionLocal210,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Union. Case29-RD-49516 January 1986DECISIONAND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held 15 June 1984 and the hearing officer'sreport recommending sustaining them. The electionwas conducted pursuant to a Stipulated ElectionAgreement. The tally of ballots shows two for, andseven against, the Union, with no challenged bal-lots.The Board has reviewed the record in light ofthe exceptions and brief, and adopts the hearing of-ficer's- findings' and recommendations only to theextent consistent with this decision.1. In Objection 1, the Union alleged that the Em-ployer interfered with the free conduct of the elec-tion by promising improved benefits if the employ-ees voted against the Union. The credited facts areas follows. At a 7 June 1984 meeting with the unitemployees,DivisionManager Stephen Leber dis-tributed a leaflet, signed by him, comparing bene-fitsreceived by the union-represented employeeswith benefits received by the Employer's nonunionemployees with respect to life insurance, accidentaldeath and dismemberment, hospital services, pro-fessional services,major medical, maternity, opti-cal, and dental benefits. The Employer's nonunionbenefits were generally better. Preceding the com-parisons, the leaflet stated, "I'm not promising youbettermedical benefits if you vote `No' on June15th but you should know our non-union employ-ees'medicalbenefits."The leaflet concluded,"[G]ive me and Duo-Fast a chance to show youthat you don't need Local 210. Vote `No' on June15."When distributing the leaflet, Leber stated thatif the employees voted the Union out, they wouldreceive "basically this type of coverage." In addi-tion,Leber answered employee questions concern-ing medical coverage, not only at the 7 June meet-ing, but at employee meetings held on 8 or 9, 13,and 14 June. In response to an employee's question'The Employer has excepted to some of the hearing officer's credibil-ity findingsThe Board's established policy is not to overrule a hearingofficer's credibility resolutions unless the clear preponderance of all theabout when the medical coverage would go intoeffect,Leber answered, "immediately" or "mostlikely right away," and that "he would get back"to the employee. Leber further stated that "oncethe contract had ended, then most likely it wouldgo into effect right away." Although it is unclearthat Leber stated at every meeting that he was notmaking any promises, it is undisputed that he madethis disclaimer at some of the meetings.The hearing officer acknowledged that althougha comparison of benefits is not per se objectionable,itmay be objectionable if the circumstances indi-cate it amounts to an express or implied promise.Based on the totality of the present circumstances,she found that the Employer had made an impliedpromise of benefit and that this was not nullified bythe disclaimers. She, therefore, recommended thatthe objection be sustained. We do not agree.The Employer's alleged misconduct can be sepa-rated into two actions: first, it circulated a leafletcomparing the insurance benefits of its union-repre-sented employees with the benefits it provided toitsnonunion employees; second, through its divi-sion manager, Leber, it answered employee inquir-ies about a possible change in insurance coverage.Concerning the former, as the hearing officer cor-rectly stated, such a comparison is not per se ob-jectionable.2Concerning the latter, the Board haspermitted employers to explain that there will notbe a gap in insurance coverage should a changeoccur and that such explanations do not amount topromises.3 Contrary to the hearing officer, we findno convincing support in the record for a determi-nation that the Employer did anything more thanmake an honest comparison of benefits or give astraightforward explanation concerning insurancecoverage in the event of a change in union repre-sentation.The hearing officer apparently sought to distin-guishViacom Cablevision,supra, in which similaraction was found unobjectionable, by stressing thatin that case the employer's comparisons were in re-sponse to employee questions, accompanied by dis-claimers of promises, discussed with topics otherthan wages, and made in the absence of other ob-jectionable conduct.We do not agree with heranalysis. Instead, we find that those very same fac-tors on which the Board relied inViacomto findthe conduct permissible are present here. Althoughthe leaflet, the focal point of this objection, was notpublished in response to employee questions, it didcontain an explicit disclaimer of promises, and thisdisclaimer was repeated more than once by Divi-relevant evidence convinces us that they are incorrectStretch-Tex Co,2Viacom Cablevision,267 NLRB 1141 (1983).118 NLRB 1359, 1361 (1957). We find no basis for reversing the findings3BestWestern Executive Inn,272 NLRB 1315 (1984)278 NLRB No. 10 DUO-FAST CORP.53SionManager Leber in his meetings with the em-ployees.Further, all Leber's oral comments con-cerning the insurance were made in specific re-sponse to employee questions and, as inViacom,Leber discussed other topics in his meetings, in-chiding a recent arbitration, future negotiations,and union dues. Finally, in light of our overrulingObjection 2, infra, the Employer here engaged inno other objectionable conduct. We must conclude,aswe did inViacom,in similar circumstances, thatthe record discloses no extraordinary efforts by theEmployer that would constitute a promise of bene-fit,either express or implied, should the employeesvote the Union out.4 We, consequently, do not findthat the Employer's honest comparison of benefitsor discussion of the timing of insurance coverage,uncoupled with any promises, amounts to objec-tionable conduct.5 _ Accordingly,we reverse thehearing officer and overrule Objection 1.62. In Objection 2, the Union alleged that the Em-ployer interfered with the free conduct of the elec-tion by providing a $50 bonus to each unit employ-ee during the preelection period. The facts showthatminimal service charges were collected fromcounter consumers for the repair of small tools bythe unit employees. However, these moneys didnot go into the Employer's general funds. Instead,pursuant to a practice in effect since 1978, DivisionManager Leber would divide the current amountamong the unit employees as a bonus for theirgood work, adding money from his own pocket, ifnecessary, to round out the amount. He would dis-tribute bonuses in this manner approximately fourto six times per year and, according to the creditedtestimony of employee Fred Axcenty, about thelongestperiod between these payments was 2months. Each unit employee would receive be-tween $30 and $90, and Leber would thank eachfor his good work.Bookkeeper Doreen Popule turned over $340 ofthismoney to Leber between 24 January, and 17February 1984. Leber divided and distributed the4On the other hand, we distinguishRanco Inc.,241 NLRB 685 (1979),on which the hearing officer relied In that case, supervisors made exphc-it the constantly implied message in the employer'swritten commumca-tions that the unionized employees would receive increased benefits ifthey rejected the union.Further, no disclaimers of promises were made.5 See alsoKCRA-TV, 271NLRB 1288 (1984)8Member Dennis,dissenting,would find, in agreement with the hear-ing officer,that Division Manager Leber made an objectionable promiseof benefit while distributing the leaflet comparing fringe benefits the Em-ployer'sunion-represented employees and its nonunion employees re-ceivedAsdiscussed above, Leber stated that if the employees voted theUniion out,they would receive "basically this type of coverage." Leber'sstatementwent beyond a mere comparison of benefits or an assurancethat there would be no gap in coverage from any existing plan to a non-union plan.As the hearing officer found,Leber's statement constituted apromise "that the better plan would go into effect after the election" ifthe Union lost.Accordingly,Member Dennis would direct a second elec-tion,money among the employees sometime in March.Between 2 March and 17 April 1984, Popule col-lected $336.23. This money was divided and dis-tributed among the unit employees in $50 amountson 7 June, approximately 1 week before the elec-tion.When Leber handed each employee hisbonus, he made no reference to the Union or theupcoming election.The hearing officer cited Board precedent whichholds that it is objectionable for an employer togrant benefits during the preelection period unlessit can establish that the timing was based on factorsunrelated to the election. She found that the Em-ployer's practice of distributing the bonuses had noset pattern either concerning timing or amount andthat,therefore, theEmployer had not met itsburden. She, accordingly, recommended that theobjection be sustained.We do not agree.According to undisputed evidence, the Employ-er's pattern of distributing these bonuses was dis-cernible, although obviously not precise, both as totiming and amount. Thus, the bonuses were givenat least once every quarter (and usually at leastonce every 2 months) and were in amounts be-tween $30 and $90.The Employer's dispensation of the bonuses on 7June fits this pattern on both counts. The bonuseswere in the lower half of the monetary range andwere not given earlier than the employees reason-ably could have expected. It is well settled that anemployer must continue to provide benefits as if anelectionwere not pending.? Here, consistent withearlier practice, the Employer provided two distri-butionswithin the first two quarters of the, yearand well within the range of amounts it usuallyprovided. Absolutely no evidence was adduced toshow that Leber orally, or otherwise, linked thebonuses to the election, or that he varied from hispractice of merely thanking the employees for theirgood work.Further, the Board has found it impermissible foremployers, during the preelection period, to dis-continue benefits normally provided if those bene-fits have been provided in the, past in a discernible,albeit somewhat imprecise, manner." The Employ-er has established that it has not deviated from itspractice of providing this benefit.We, accordingly,reverse the hearing officer on this issue as well andoverrule Objection 2.As all objections in this case have been over-ruled, we shall certify the results of the election.7 See, e g.,StumpfMotorCo,209NLRB431, 433 (1974),Gates RubberCo., 182 NLRB 95 (1970).8 SeeGossenCo.,254 NLRB 339, 353-355,368 (1981), enfd in part719 F.2d 1354 (7th Cir. 1983). 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDCERTIFICATION OF RESULTS OFdising and DistributionEmployees Union LocalELECTION'210,InternationalBrotherhoodof ,Teamsters,IT IS CERTIFIED that a majority of the valid bal-Chauffeurs,Warehousemen and Helpers of Amer-ica, and that it is not the exclusive representative oflots have not been cast for Production,Merchan-these bargaining unit employees.